Order
PER CURIAM:
Rondi Miller appeals the trial court’s entry of summary judgment in favor of Allstate Insurance Company, which sought a declaration that Allstate owed Miller $100,000, and no more, under her automobile policy’s underinsured motorists coverage. Miller argues that, because she paid two different premiums for underinsured motorists coverage on two different vehicles in a single policy, she should be entitled to recover up to the full limit of liability on each vehicle, for a total of $200,000. But because the policy expressly and unambiguously disallows stacking, Miller’s claim is without merit. The trial court’s entry of summary judgment is affirmed. Rule 84.16(b).